Citation Nr: 9901585	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998), for additional 
disability as a result of left hip surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes that the veterans claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon private medical opinion, he has presented 
a claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

Review of the record reflects that the RO requested the 
veterans VA medical records; however, the records received 
did not include records from the VA medical facility in 
Altoona, Pennsylvania.  In addition, the veteran testified 
that he had filed a claim under the Federal Tort Claims Act.  
The record does not indicate that the RO has attempted to 
obtain the records associated with that claim.  The Board 
finds that all available VA medical treatment records should 
be obtained for an adequate determination of the issue on 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his service 
representative should be allowed to 
submit additional evidence in support of 
the claim.

2.  The RO should make another attempt to 
obtain the veterans medical records for 
treatment received at the VA medical 
facility in Altoona, Pennsylvania.  All 
pertinent evidence received should be 
associated with the claims file.

3.  The RO should attempt to obtain any 
medical records maintained by VA offices 
as a result of the veterans claim under 
the Federal Tort Claims Act.  All 
pertinent evidence received should be 
associated with the claims file.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
